Citation Nr: 1537478	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy in the left lower extremity, to include as a result of in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Margo Moore Cotman, Agent


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from June 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal of this decision in June 2012.  

On his June 2012 VA Form 9, the Veteran requested a Board hearing and was scheduled for a Travel Board hearing at his local RO before a Veterans Law Judge (VLJ) on July 9, 2015.  However, in a hand-written statement dated in June 2015, the Veteran indicated that he wished to cancel his hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

Earlier in the appeal, the Veteran was represented by the Disabled American Veterans.  In a July 2012 VA Form 21-22a, the Veteran appointed Michele Zimbler, Attorney at Law, as his representative, thereby revoking the earlier power of attorney.  Finally, in an August 2015 VA Form 21-22a, the Veteran appointed Margo Moore Cotman, a Registered Agent, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  This change in representation was made within 90 days of the August 5, 2015 letter notifying the Veteran that his claims file had been transferred to the Board.  See 38 C.F.R. § 20.1304 (2014).  

A brief procedural history reflects that the Veteran filed a separate claim for service connection for peripheral neuropathy of the right lower extremity that was denied in the January 2011 rating decision.  The Veteran did not appeal this decision.  In April 2013, the Veteran filed a petition to reopen the claim for service connection for peripheral neuropathy of the right lower extremity, as well as claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and synovial sarcoma in the left ankle and lower leg.  In the March 2014 and August 2014 rating decisions, the RO denied service connection for PTSD and synovial sarcoma, and further denied reopening the claim for service connection for peripheral neuropathy of the right lower extremity.  The issue of entitlement to service connection for the spine disability has been raised by the record in the June 2015 statement.  The issues of whether new and material evidence has been received to reopen the claims for service connection for PTSD and peripheral neuropathy of the right lower extremity, as well as the claim for entitlement to service connection for the right and left eye disabilities, and entitlement to a higher rating for bilateral hearing loss have been raised by the record in the August 2015 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy in his left lower extremity as a result of his in-service herbicide exposure while serving in Vietnam.  

Certain diseases linked to exposure to herbicides in the Republic of Vietnam are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that acute and subacute peripheral neuropathy are listed among the diseases associated with exposure to herbicide agents.  See 38 C.F.R. §3.309(e).  However, in order for service connection to be presumed, either of these disorders must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The Veteran's DD 214 reflects that he served in the Republic of Vietnam for one year.  His service treatment records also reflect that he presented at the military dispensary at Tan Son Nhut Air Base in the Republic of Vietnam several times from September 1970 to June 1971 seeking treatment for various health-related issues; as such exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  

The service treatment records are devoid of any findings, complaints, treatment or diagnosis of a neurological condition, to include peripheral neuropathy.  At the November 1972 separation examination, the clinical evaluation of the lower extremities and neurological system was shown to be normal.  In addition, the Veteran denied a history of neuritis, foot trouble, or swollen or painful joints in his report of medical history.  

The earlier post-service VA treatment records, dated from May 2007 to September 2009, confirm the Veteran's medical history of polyneuropathy.  These records reflect that the Veteran was referred to the Gainesville VA Medical Center (VAMC) in September 2009 for a neurology and electromyography (EMG) consultation, during which time he reported a 30+ year history of bilateral foot pain, and intermittent burning pain in the 'pads' of his feet.  He also described a cramping sensation in the posterolateral calf region and the area behind the knee in the right lower extremity.  Results of the EMG/nerve conduction study (NCS) revealed electrophysiologic evidence consistent with "symmetric, predominantly axonal, sensory greater than motor peripheral neuropathy with peroneal motor nerve sparing and superimposed right median neuropathy at the wrist (CTS)."  The findings were also absent "electrodiagnostic evidence of acute lumbar or sacral radiculopathy involving either lower extremity on this evaluation although there was evidence of past, static injury along the left S1 nerve root distribution."  

The Veteran was afforded a VA examination in connection to his claimed disorder in June 2010.  During this evaluation, the Veteran complained of numbness and a burning sensation in his feet, and noted that although he had been diagnosed with having peripheral neuropathy in 2008, he first started experiencing these symptoms sometime around 1977.  According to the Veteran, these symptoms started slowly and gradually worsened throughout the years.  On physical examination, the Veteran's motor strength was 5/5 and his reflexes were shown to be normal in the lower extremities.  However, the sensory examination findings revealed decreased sensation to vibration and pain/pinprick in the right and left lower extremities, and were absent any signs of sensation to light touch - particularly surrounding the toes and ankles.  After interviewing and evaluating the Veteran and reviewing the EMG results, the VA examiner diagnosed the Veteran with having peripheral neuropathy in both lower extremities.  The examiner noted that problems associated with the diagnosis was bilateral peripheral neuropathy secondary to Agent Orange exposure.  However, it is unclear whether the examiner based this assessment on his/her review of the medical records and understanding of the medical principles, or whether it was based on self-reported statements made by the Veteran.  Moreover, the Board notes that the examiner did not have the opportunity to review the claims file at the time of the June 2010 VA examination, and he did not provide a rationale for the opinion reached.   

Subsequent VA treatment records dated from 2010 to 2015 confirm the Veteran's history of neuropathy, as well as his ongoing complaints of, and treatment provided for, his neurological symptoms in his lower extremities.  

In a June 2013 statement, the Veteran's sister, L.H., recalled her brother's complaints of pain in his lower extremities and feet after returning from Vietnam.  According to L.H., the Veteran reported to experience symptoms of numbness in his feet, and likened this sensation to walking on pins and needles.  L.H. further noted that the pain, numbness and tingling experienced by her brother had worsened throughout the years.  

One of the Veteran's treatment providers at the VA outpatient clinic at the Daytona Beach VAMC evaluated him and completed a Disability Benefits Questionnaire regarding his claimed peripheral neuropathy in March 2013.  The VA treatment provider reviewed the Veteran's medical history and noted that the Veteran had reportedly experienced numbness in his legs and feet since he left service.  When asked whether there were any additional diagnoses that pertained to a peripheral nerve condition and/or peripheral neuropathy, the treatment provider noted the Veteran's osteoarthritis of the back.  After evaluating the severity of the Veteran's peripheral neuropathy, the treatment provider determined the Veteran had moderate to total loss of sensation in both feet and extremities below the knee on examination.  

In a June 2015 statement, the Veteran provided more information regarding his military duties in service.  According to the Veteran, his military occupational specialty (MOS) was that of Hydraulic/Pneumatic specialist while serving in the U.S. Air Force.  The Veteran recalled working on the F-4 plane for approximately nine months when he first enlisted in the military, and likened himself to a contortionist when it came to trying to fulfill his duties, which included repairing, removing and/or replacing many of the hydraulic/pneumatic components of the aircraft.  He recalled instances wherein he was required to lay on his back or chest in a very narrow confined space, and then twist to one side or the other to perform the work required.  According to the Veteran, working in small confined areas, and having to wrench and twist his body took a toll on his back and neck.  He recalled many occasions wherein he would lie flat on his back on the concrete floor to try to alleviate the sciatic nerve pain in his lower back and the muscle spasms in his shoulder and neck area.  

According to the Veteran, after leaving Vietnam, he was assigned to work at the Tactical Air Wing at Nellis Air Force Base, Nevada.  The Veteran noted that while the work was similar to his previous duties in Vietnam, he had access to a chiropractor following Vietnam.  The Veteran further stated that he has lived in Nevada, Michigan, Washington and Florida since his discharge from service, and he has seen and received treatment with a number of chiropractors for his sciatic nerve pain in all four of these states.  The Veteran also reported that since 2003, he has routinely visited, and sought treatment from, his physician, Dr. M., at the VAMC in Daytona Beach, Florida three or four times year, as a result of his pinched sciatic nerve.  

The Board notes that the earliest medical records pertinent to the Veteran's claim that are associated with his paperless claims file are dated in 2007.  In light of statements made by the Veteran indicating that he began receiving medical treatment with a chiropractor for his back pain and associated sciatic nerve pain after returning from Vietnam while still in the military, and since his separation from service, the Board finds that the AOJ should attempt to retrieve these records.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101  -02 (2005).  As such, the AOJ should attempt to obtain these records on remand.  

Also, although the evidence of record is absent a diagnosis of acute or subacute peripheral neuropathy within one year of the Veteran's service in Vietnam, if the Veteran's earlier treatment records are obtained and reflect a diagnosis of acute or subacute peripheral neuropathy, then service connection on a presumptive basis is warranted.  However, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)

In light of the fact that the June 2010 VA examination was not based on a complete review of the claims file, and no explanation was provided for any opinion rendered, the Board finds that the Veteran should be scheduled for another VA examination to determine the nature and etiology of his claimed peripheral neuropathy.  The examiner should provide diagnoses for the Veteran's neurological disorder(s) in the lower extremities.  For any disorder diagnosed other than acute or subacute peripheral neuropathy, the examiner should address whether said disorder can be causally or etiologically related to his herbicide exposure in service and/or his reported duties while fulfilling his MOS in service.  

Finally, in correspondence date-stamped as having been received at the RO in July 2013, the Veteran requested a personal hearing at the St. Petersburg RO before a Decision Review Officer (DRO), prior to his claim being adjudicated by the Board.  Although the Veteran withdrew his request for a hearing before a VLJ at the RO, he has not withdrawn his request for a DRO hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for his requested personal hearing at the St. Petersburg RO in accordance with applicable procedures.  The Veteran should be provided with notice as to the time and place to report for said hearing.  

2. Ask the Veteran to identify all locations of VA treatment or evaluation for his peripheral neuropathy since his separation.  Then, contact each VA medical facility identified by the Veteran, to include the Daytona Beach Outpatient Clinic, and obtain treatment records pertinent to this claim.  In particular, retrieve any records issued by a Dr. M. and dated from 2003 to 2007.  In addition, obtain outstanding VA medical records pertaining to the Veteran's claimed peripheral neuropathy since February 2015.  All records obtained must be associated with the Veteran's claims file.  

3. Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with his claims file, that treated or evaluated him for his claimed peripheral neuropathy, sciatic pinched nerve, and back after he returned from Vietnam while he was still in the military, and after his discharge from service.  Specifically, the Veteran should provide the names and locations of the chiropractors with whom he received treatment and care after he returned from Vietnam while he was still in the military, and after his discharge from service while living in Nevada, Michigan, Washington and Florida.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

4. Then, schedule the Veteran for a VA examination with a VA neurologist to determine the nature and etiology of any peripheral neuropathy present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of peripheral neuropathy in either of the lower extremities.  If acute and/or subacute peripheral neuropathy is identified, the examiner should address, to the extent possible, when it first became manifested to a degree of 10 percent or more.  For any peripheral neuropathy diagnosed on examination, and which manifested to a degree of 10 percent or more over a year after the Veteran's separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded in-service herbicide exposure.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of peripheral neuropathy since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


